Diana Centralla Prevete, Esq. Chief Deputy Town Attorney, North Hempstead
You have asked whether a town fire coordinator may operate a town vehicle displaying a red or white flashing light while acting in emergency situations under the supervision of the town supervisor.
The Vehicle and Traffic Law controls the display of lights on vehicles (Vehicle and Traffic Law, § 375[41]). No light other than a white light and no revolving, rotating, flashing, oscillating or constantly moving white light may be affixed to or displayed on any vehicle except as specifically authorized (id., § 375[41][1]). One or more red lights or combination of red and white lights or any revolving, rotating, flashing, oscillating or constantly moving white light may be affixed to an "authorized emergency vehicle" (id., § 375[41][2]). These lights may be displayed on an "authorized emergency vehicle" when it is engaged in an emergency operation and on a fire vehicle returning from a fire or other emergency (ibid.).
"Authorized emergency vehicle" is defined to include a "fire vehicle" (id., § 101). For purposes of this definition, a "fire vehicle" includes a vehicle ordinarily operated by a town or assistant town fire coordinator (id., § 115-a[2]).
We conclude that a red or white flashing light may be affixed to a vehicle ordinarily operated by a town fire coordinator and these lights may be displayed on the vehicle when it is engaged in an emergency operation and while it is returning from a fire or other emergency.